Certified Question of State Law, United States District Court for the Northern District of Ohio, Western Division, No. 3:06 CV 40010. On review of preliminary memoranda pursuant to S.Ct.Prac.R. XVIII(6). The court will answer the following questions:
1. “Is Ohio Revised Code {2315.18, as amended by Senate Bill 80, effective, April 7, 2005, unconstitutional on the grounds as stated by the Plaintiffs?”
3. “Is Ohio Revised Code {2315.20, as amended by Senate Bill 80, effective, April 7, 2005, unconstitutional on the grounds as stated by the Plaintiffs?”
4. “Is Ohio Revised Code {2315.21, as amended by Senate Bill 80, effective, April 7, 2005, unconstitutional on the grounds as stated by the Plaintiffs?”
O’Connor, O’Donnell and Lanzinger, JJ., would also answer the second certified question.
Pfeifer, J., dissents.
Resnick, J., not participating.
On motion for admission pro hac vice of Robert S. Peck and Stephen B. Pershing by Janet G. Abaray. Motion granted.